DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/22/2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Donald Muirhead (33978) on 11/2/2021.

Please amend claims 3-10 and 13-20 as follows: 

Claim 3. (Currently Amended) [[A]] The method, according to claim 4, wherein, in response to receiving an attachment command, the tape emulation unit makes an entry in a table that facilitates distinguishing the plurality of processes when subsequent commands are received.

Claim 4. (Currently Amended) A method of writing new data to a tape volume of a tape emulation unit, comprising: 
the tape emulation unit receiving an attachment command from each of a plurality of processes, wherein at least two of the processes attach to the tape emulation unit for concurrently writing the new data to the tape volume; 
the tape emulation unit responding to the attachment command by providing a unique identifier to each of the processes, the unique identifier simulating attachment to different tape devices for processes concurrently attaching to the tape emulation unit for writing data; 
determining [[if]] the new data is an update to data that was previously written to the tape emulation unit; 

deleting the data that was previously written and writing the new data to a new section of the tape emulation unit in response to the new data updating the data that was previously written, the new data being larger than the data that was previously written, and an underlying file system not supporting variable size records/blocks; and 

wherein the at least two of the at least two of the of processes that attach to the tape emulation unit for concurrently writing the new data to the tape volume is queued for accessing the tape volume for updating data at a particular section of the tape volume while an other one of the at least two of the 

Claim 5. (Currently Amended) [[A]] The method, according to claim 4, wherein the one of the at least two of the processes that attach to the tape emulation unit references a first unit control block that uses a first one of the unique identifiers to access the tape emulation unit. 
 
Claim 6. (Currently Amended) [[A]] The method, according to claim 5, wherein [[an]] the other one of the at least two of the processes that attach to the tape emulation unit references a second unit control block that uses a second one of the unique identifiers, different than the first one of the unique identifiers, to access the tape emulation unit.  

Claim 7. (Currently Amended) [[A]] The method, according to claim 6, wherein the unit control blocks correlate logical volume space of the plurality of processes with physical volume space of the tape emulation unit.  

Claim 8. (Currently Amended) [[A]] The method, according to claim 4, wherein commands from the plurality of processes cause the tape emulation unit to access files stored on the tape emulation device.  

Claim 9. (Currently Amended) [[A]] The method, according to claim 8, wherein the files are stored on a storage device that is part of the tape emulation unit.  

Claim 10. (Currently Amended) [[A]] The method, according to claim 9, wherein the commands are received by a front end component that is coupled to the storage device of the tape emulation unit.  

Claim 13. (Currently Amended) [[A]] The non-transitory computer readable medium, according to claim 14, wherein, in response to receiving an attachment command, the tape emulation unit makes an entry in a table that facilitates distinguishing the plurality of processes when subsequent commands are received.  

Claim 14. (Currently Amended) A non-transitory computer readable medium containing software that writes new data to a tape volume of a tape emulation unit, the software comprising: 

executable code that causes the tape emulation unit to respond to the attachment command by providing a unique identifier to each of the processes, the unique identifier simulating attachment to different tape devices for processes attaching to the tape emulation unit for writing data; 
executable code that determines [[if]] the new data is an update to data that was previously written to the tape emulation unit; 

executable code that deletes the data that was previously written and writes the new data to a new section of the tape emulation unit in response to the new data updating the data that was previously written, the new data being larger than the data that was previously written, and an underlying file system not supporting variable size records/blocks; and 

wherein the at least two of the processes that attach to the tape emulation unit for concurrently writing the new data to the tape volume concurrently write data to different sections of the tape volume and wherein one of the at least two of the processes that attach to the tape emulation unit for concurrently writing the new data to the tape volume is queued for accessing the tape volume for updating data at a particular section of the tape volume while an other one of the at least two of the processes that attach to the tape emulation unit for concurrently writing the new data to the tape volume is updating data at the particular section of the tape volume.  

Claim 15. (Currently Amended) [[A]] The non-transitory computer readable medium, according to claim 14, wherein the one of theat least two of the processes that attach to the tape emulation unit references a first unit control block that uses a first one of the unique identifiers to access the tape emulation unit.  

Claim 16. (Currently Amended) [[A]] The non-transitory computer readable medium, according to claim 15, wherein [[an]] the other one of the at least two of the processes that attach to the tape emulation unit references a second unit control block that uses a second one of the unique identifiers, different than the first one of the unique identifiers, to access the tape emulation unit.  

Claim 17. (Currently Amended) [[A]] The non-transitory computer readable medium, according to claim 16, wherein the unit control blocks correlate logical volume space of the plurality of processes with physical volume space of the tape emulation unit.  

Claim 18. (Currently Amended) [[A]] The non-transitory computer readable medium, according to claim 14, wherein commands from the plurality of processes cause the tape emulation unit to access files stored on the tape emulation device. 
 
Claim 19. (Currently Amended) [[A]] The non-transitory computer readable medium, according to claim 18, wherein the files are stored on a storage device that is part of the tape emulation unit.  

Claim 20. (Currently Amended) [[A]] The non-transitory computer readable medium, according to claim 19, wherein the commands are received by a front end component that is coupled to the storage device of the tape emulation unit.

  
Allowable Subject Matter
Claims 3-10 and 13-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to independent claim 4,“… determining the new data is an update to data that was previously written to the tape emulation unit; deleting the data that was previously written and writing the new data to a new section of the tape emulation unit in response to the new data updating the data that was previously written, the new data being larger than the data that was previously written, and an underlying file system not supporting variable size records/blocks; and wherein the at least two of the processes that attach to the tape emulation unit for concurrently writing the new data to the tape volume concurrently write data to different sections of the tape volume and wherein one of the at least two of the of processes that attach to the tape emulation unit for concurrently writing the new data to the tape volume is queued for accessing the tape volume for updating data at a particular section of the tape volume while an other one of the at least two of the processes that attach to the tape emulation unit for concurrently writing the new data to the tape volume is updating data at the particular section of the tape volume”, in conjunction with the other limitations of the independent claim, is not cited by the prior art of record. 
Regarding the Applicants argument towards the prior art, specifically the Witt reference, the Applicant argues that Witt teaches away from the newly added limitations, however, the Examiner disagrees as Witt discusses a preference for not assigning a pseudo-volser but does not disclose that assigning pseudo-volsers cannot be done. However, upon further consideration of the rejection as a whole, the Examiner respectfully notes that the prior art of record does not appear to teach “determining the new data is an update to data that was previously written to the tape emulation unit; deleting the data that was previously written and writing the new data to a new section of the tape emulation unit in response to the new data updating the data that was previously written, the new data being larger than the data that was previously written, and an underlying file system not supporting variable size records/blocks”. The closest prior art of record is Kawamura and Matze. Kawamura discloses deleting previous data and writing new data but does not disclose the new data being larger than the previous data and that the file system does not support variable size blocks.  Matze discloses a virtual tape system where the underlying physical disks stores data in fixed blocks but 
With respect to independent claim 14,“ … executable code that determines the new data is an update to data that was previously written to the tape emulation unit; executable code that deletes the data that was previously written and writes the new data to a new section of the tape emulation unit in response to the new data updating the data that was previously written, the new data being larger than the data that was previously written, and an underlying file system not supporting variable size records/blocks; and wherein the at least two of the processes that attach to the tape emulation unit for concurrently writing the new data to the tape volume concurrently write data to different sections of the tape volume and wherein one of the at least two of the processes that attach to the tape emulation unit for concurrently writing the new data to the tape volume is queued for accessing the tape volume for updating data at a particular section of the tape volume while an other one of the at least two of the processes that attach to the tape emulation unit for concurrently writing the new data to the tape volume is updating data at the particular section of the tape volume”, in conjunction with the other limitations of the independent claim, is not cited by the prior art of record. 
Regarding the Applicants argument towards the prior art, specifically the Witt reference, the Applicant argues that Witt teaches away from the newly added limitations, however, the Examiner disagrees as Witt discusses a preference for not assigning a pseudo-volser but does not disclose that assigning pseudo-volsers cannot be done. However, upon further consideration of the rejection as a whole, the Examiner respectfully notes that the prior art of record does not appear to teach “determining the new data is an update to data that was previously written to the tape emulation unit; deleting the data that was previously written and writing the new data to a new section of the tape emulation unit in response to the new data updating the data that was previously written, the new data being larger than the data that was previously written, and an underlying file system not supporting variable size records/blocks”. The closest prior art of record is Kawamura and Matze. Kawamura discloses deleting previous data and writing new data but does not disclose the new data being larger than the previous data and that the file system does not support variable size blocks.  Matze discloses a virtual tape system where the underlying physical disks stores data in fixed blocks but does not explicitly disclose the negative limitation of not supporting variable blocks nor does Matze disclose deleting data that is new data being larger than the previous data.  Accordingly, neither Kawamura nor Matze fully disclose this limitation. Therefore, the prior art of record does not appear to teach claim 14 as a whole. Claims 13 and 15-20 are allowable at least by the virtues of their dependencies from independent claim 14.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE T BECHTOLD whose telephone number is (571)431-0762.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE T BECHTOLD/Primary Examiner, Art Unit 2183